Exhibit 10.336

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(PERFORMANCE-BASED VESTING)

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
2004 Stock Incentive Plan (the “Plan”). Your Restricted Stock Units are granted
subject to the following terms:

 

Name of Recipient:   

Total Number of

Restricted Stock Units

Granted:

  

Fair Market Value per

Restricted Stock Unit:

   Grant Date:    Vesting Schedule:   

So long as you remain in service in good standing and subject to the terms of
the Restricted Stock Unit Agreement and certification of the Performance Goal by
Schwab’s Compensation Committee, this award vests on the following Vesting
Dates, subject to the restrictions below:

 

Number of Restricted Stock Units on Vesting Date:

 

1



--------------------------------------------------------------------------------

The number of Restricted Stock Units indicated will vest only if Schwab’s
Compensation Committee certifies that as of the Vesting Date next to the number
of Restricted Stock Units, Schwab has satisfied the Performance Goal for the
applicable performance period ending prior to such Vesting Date. The Performance
Goal shall be established by the Compensation Committee within the first 90 days
of the applicable performance period.

[[If the Performance Goal is not met for any one-year period, you will have a
second opportunity to vest in the unvested portion of the award if [insert the
performance goal for the second vesting opportunity.]]

Except as otherwise provided in the Restricted Stock Unit Agreement, if the
Performance Goal is not met, any unvested portion of the award will be forfeited
automatically and permanently on the date established by the Compensation
Committee.

Any vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as soon as administratively possible after
vesting, but in no event beyond March 15th of the year following the year of
vesting.

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Restricted Stock Unit
Agreement and the Plan carefully, as they explain the terms and conditions of
this award. You agree that Schwab may deliver electronically all documents
relating to the Plan or this award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
Schwab is required to deliver to its stockholders. By accepting this award, you
agree to all of the terms and conditions described above, in the Restricted
Stock Unit Agreement and in the Plan, and you have no right whatsoever to change
or negotiate such terms and conditions.

 

2



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(PERFORMANCE-BASED VESTING)

 

Payment for

Units

     No payment is required for the Restricted Stock Units that you are
receiving. Restricted Stock Units are an unfunded and unsecured obligation of
Schwab. Vesting      Subject to the provisions of this Agreement, this award
becomes vested as described in the Notice of Restricted Stock Unit Award, of
which this Restricted Stock Unit Agreement is a part. Unvested units will be
considered “Restricted Stock Units.” If your service terminates for any reason,
then your Restricted Stock Units will automatically and permanently be forfeited
to the extent that they have not vested before the termination date and will not
vest as a result of the termination, unless otherwise noted below. This means
that the Restricted Stock Units will immediately revert to Schwab. You will
receive no payment for Restricted Stock Units that are forfeited. Schwab
determines when your service terminates for this purpose. For all purposes of
this Agreement, “service” means continuous employment as a common-law employee
of Schwab or a parent company or subsidiary of Schwab, and “subsidiary” means a
subsidiary corporation as defined in section 424(f) of the Internal Revenue Code
of 1986, as amended (the “Code”). Accelerated Vesting      This award, to the
extent not already forfeited, will become fully vested if your service
terminates on account of your death or disability. If, prior to the date your
service terminates, Schwab is subject to a “change in control” (as defined in
the Plan document), this award, to the extent not already forfeited, will become
fully vested as of the date that the change in control occurs.

Continued

Vesting

     If your service terminates on account of your retirement and your
retirement occurs at least two years after the Grant Date indicated in the
Notice of Restricted Stock Unit Award, you will be treated as in service in good
standing for purposes of determining further vesting of the award.

 

1



--------------------------------------------------------------------------------

     If you are entitled to severance benefits under The Charles Schwab
Severance Pay Plan (or any successor plan), then you may be treated as in
service in good standing during your Severance Period for purposes of
determining further vesting of the award under the terms of that plan.
Definition of Fair Market Value      Fair market value means the average of the
high and low price of a Share (as defined below) as reported on the New York
Stock Exchange on the applicable determination date. Definition of Disability
     For all purposes of this Agreement, “disability” means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan. Definition of Retirement     

If you are an employee of Schwab and its subsidiaries, “retirement” means
termination of service for any reason other than death at any time after you
attain age 55, but only if, at the time of your termination, you have been
credited with at least 10 years of service.

 

The phrase “years of service” above has the same meaning given to it under The
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).

Payment of

Shares

     Restricted Stock Units that vest will be paid in shares of Common Stock of
The Charles Schwab Corporation (“Shares”) as soon as administratively possible
following vesting, but in no event beyond March 15th of the year following the
year of vesting. Restrictions on Restricted Stock Units      You may not sell,
transfer, pledge or otherwise dispose of any Restricted Stock Units without
Schwab’s written consent. Schwab will deliver Shares to you only after the
Restricted Stock Units vest and after all other terms and conditions in this
Agreement have been satisfied.

 

2



--------------------------------------------------------------------------------

     You may make a gift of Restricted Stock Units to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Stock Units must agree in writing on a form prescribed by Schwab to be bound by
all provisions of this Agreement as a condition for the transfer prior to the
Restricted Stock Units becoming vested.

Delivery of

Shares After

Death

     In the event of your death prior to the date your service terminates, your
Shares will be delivered to your beneficiary or beneficiaries. You may designate
one or more beneficiaries by filing a beneficiary designation form. You may
change your beneficiary designation by filing a new form with Schwab at any time
prior to your death. If you do not designate a beneficiary or if your designated
beneficiary predeceases you, then, your Shares will be delivered to your estate.
The Compensation Committee, in its sole discretion, will determine the form and
time of the distribution of Shares to your estate. In no event will the payment
be made beyond March 15th of the year following the year of death. Restrictions
on Resale      You agree not to sell any Shares at a time when applicable laws,
Schwab’s policies or an agreement between Schwab and its underwriters prohibit a
sale. This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.

Withholding

Taxes

     The Restricted Stock Units will not be paid in Shares unless you have made
acceptable arrangements to pay any applicable withholding of income and
employment taxes that may be due as a result of this award. With Schwab’s
consent, these arrangements may include without limitation withholding Shares
that otherwise would be issued to you when this award vests. In its sole
discretion, Schwab may withhold the minimum number of whole Shares, valued at
the fair market value on the Vesting Date, required to satisfy such applicable
withholding taxes. Any residual amount of applicable withholding taxes, i.e.,
amounts of less than the fair market value of a Share, may be deducted from your
pay. If withholding taxes are due and you have terminated employment, applicable
withholding taxes will be deducted from your Schwab brokerage account. You are
responsible for having sufficient funds in your Schwab brokerage account to
cover the withholding taxes at the time they are due.

 

3



--------------------------------------------------------------------------------

No

Stockholder

Rights

     Your Restricted Stock Units carry no voting or other stockholder rights.
You have no rights as a Schwab stockholder until your units are settled by
issuing Shares.

Contribution of

Par Value

     On your behalf, Schwab will contribute to its capital an amount equal to
the par value of the Shares issued to you.

Dividend

Equivalent Rights

     If Schwab pays cash dividends on Shares, each Restricted Stock Unit will
accrue a dividend equivalent equal to the cash dividend paid per Share, subject
to the same vesting and forfeiture provisions as the associated Restricted Stock
Units, to be paid in cash without interest at the time the associated Restricted
Stock Units vest and Shares are released. In no event will the accumulated
dividend equivalent be paid beyond March 15th of the year following the year in
which the associated Restricted Stock Units vest.

No Right to

Remain

Employee

     Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, contingent worker or director of Schwab and its
subsidiaries for any specific duration or at all. Limitation on Payments     

If a payment from the Plan would constitute an excess parachute payment under
section 280G of the Code or if there have been certain securities law
violations, then your award may be reduced or forfeited and you may be required
to disgorge any profit that you have realized from your award.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under 280G of the Code, such
payment will be reduced, as described below. Generally, someone is a
“disqualified individual” if he or she is (a) an officer of Schwab, (b) a member
of the group consisting of the highest paid 1% of the employees of Schwab or, if
less, the highest paid 250 employees of Schwab, or (c) a 1% stockholder of
Schwab. For purposes of the section on “Limitation on Payments,” the term
“Schwab” will include affiliated corporations to the extent determined by the
independent auditors most recently selected by the Schwab Board of Directors
(the “Auditors”) in accordance with section 280G(d)(5) of the Code.

 

4



--------------------------------------------------------------------------------

     In the event that the Auditors determine that any payment or transfer in
the nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount; provided, however, that the Compensation
Committee may specify in writing that the award will not be so reduced and will
not be subject to reduction under this section.      For this purpose, the
“Reduced Amount” will be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by Schwab because of section 280G of the Code.     
If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice.      If you do
not make such an election within the 10-day period, then Schwab may elect which
and how much of the Payments will be eliminated or reduced (as long as after
such election the aggregate present value of the Payments equals the Reduced
Amount). Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.      As
promptly as practicable following these determination and elections, Schwab will
pay or transfer to or for your benefit such amounts as are then due to you under
the Plan, and will promptly pay or transfer to or for your benefit in the future
such amounts as become due to you under the Plan.      As a result of
uncertainty in the application of section 280G of the Code at the time of an
initial determination by the Auditors, it is possible that Payments will have
been made by Schwab which should not have been made (an “Overpayment”) or that
additional

 

5



--------------------------------------------------------------------------------

    

Payments which will not have been made by Schwab could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount. In the event that the Auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against you or Schwab which the Auditors believe
has a high probability of success, determine that an Overpayment has been made,
the amount of such Overpayment will be paid by you to Schwab on demand, together
with interest at the applicable federal rate provided in section 7872(f)(2) of
the Code. However, no amount will be payable by you to Schwab if and to the
extent that such payment would not reduce the amount which is subject to
taxation under section 4999 of the Code. In the event that the Auditors
determine that an Underpayment has occurred, such Underpayment will promptly be
paid or transferred by Schwab to or for your benefit, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code.

 

Notwithstanding the foregoing, in no event will a payment be made under this
Section beyond March 15th of the year following the year in which the amount
ceases to be subject to a substantial risk of forfeiture.

Claims Procedure      You may file a claim for benefits under the Plan by
following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. Plan Administration     
The Plan Administrator has discretionary authority to make all determinations
related to this award and to construe the terms of the Plan, the Notice of
Restricted Stock Unit Award and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons.

 

6



--------------------------------------------------------------------------------

Adjustments      In the event of a stock split, a stock dividend or a similar
change in Schwab stock, the number of Restricted Stock Units that remain subject
to forfeiture shall be adjusted accordingly. Severability      In the event that
any provision of this Agreement is held invalid or unenforceable, the provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of this Agreement.
Applicable Law      This Agreement will be interpreted and enforced under the
laws of the State of Delaware (without regard to their choice-of-law
provisions), as such laws are applied to contracts entered into and performed in
Delaware.

The Plan and

Other

Agreements

     The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Notice of Restricted Stock Unit Award and the Plan constitute the
entire understanding between you and Schwab regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties and approved by the Compensation Committee. If there is any
inconsistency or conflict between any provision of this Agreement and the Plan,
the terms of the Plan will control.

 

7